                          1   MICHAEL C. GHIZZONI, COUNTY COUNSEL
                              BARBARA A. CARROLL, DEPUTY (SBN 195015)
                          2   COUNTY OF SANTA BARBARA
                              105 E. Anapamu St., Suite 201
                          3   Santa Barbara, CA 93101
                              (805) 568-2950 / FAX: (805) 568-2982
                          4   bcarroll@countyofsb.org
                              Attorneys for Defendants
                          5   COUNTY OF SANTA BARBARA and
                              ALISA ALMENDAREZ
                          6

                          7

                          8
                                                   UNITED STATES DISTRICT COURT
                          9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                    10

                    11
                              RONNIE BAKER, an individual;             Case No: 2:20-CV-10167-FLA-AFMx
                    12        JAMEE BAKER, an individual;
                              EGAN MILLER-BAKER, an
                    13        individual,

                    14
                                              Plaintiffs,              STIPULATED
                    15                                                 PROTECTIVE ORDER
                              v.
                    16
                              COUNTY OF SANTA BARBARA, a Judge: Hon. Fernando L. Aenlle-Rocha
                    17        public entity; ALISA         Ctrm: 6B
                              ALMENDAREZ, and DOES 2-10,   Hearing Date: under submission
                    18        inclusive, and each of them,

                    19                        Defendants.

                    20

                    21
                              1.    A.     PURPOSES AND LIMITATIONS

                    22
                                    Discovery in this action is likely to involve production of confidential,

                    23
                              proprietary, or private information for which special protection from public

                    24
                              disclosure and from use for any purpose other than prosecuting this litigation may

                    25
                              be warranted. Accordingly, the parties hereby stipulate to and petition the Court

                    26
                              to enter the following Stipulated Protective Order. The parties acknowledge that
COUNTY COUNSEL
                    27
County of Santa Barbara
                              this Order does not confer blanket protections on all disclosures or responses to
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28
                              discovery and that the protection it affords from public disclosure and use extends
                                                       STIPULATED PROTECTIVE ORDER - 1.
                          1   only to the limited information or items that are entitled to confidential treatment
                          2   under the applicable legal principles. The parties further acknowledge, as set forth
                          3   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
                          4   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
                          5   procedures that must be followed and the standards that will be applied when a
                          6   party seeks permission from the court to file material under seal.
                          7         B.     GOOD CAUSE STATEMENT
                          8         This action is involves confidential records from Child Welfare Services
                          9   (CWS) pertaining to minor children, and is also likely to involve employment
                    10        and/or personnel matters, medical and mental health information of various
                    11        witnesses, as well as technical and/or proprietary information for which special
                    12        protection from public disclosure and from use for any purpose other than
                    13        prosecution of this action is warranted. Such confidential and proprietary
                    14        materials and information consist of, among other things, information implicating
                    15        privacy rights of third parties and information otherwise generally unavailable to
                    16        the public, or which may be privileged or otherwise protected from disclosure
                    17        under state or federal statutes, court rules, case decisions, or common law.
                    18              Accordingly, to expedite the flow of information, to facilitate the prompt
                    19        resolution of disputes over confidentiality of discovery materials, to adequately
                    20        protect information the parties are entitled to keep confidential, to ensure that the
                    21        parties are permitted reasonable necessary uses of such material in preparation for
                    22        and in the conduct of trial, to address their handling at the end of the litigation,
                    23        and serve the ends of justice, a protective order for such information is justified in
                    24        this matter. It is the intent of the parties that information will not be designated as
                    25        confidential for tactical reasons and that nothing be so designated without a good
                    26        faith belief that it has been maintained in a confidential, non-public manner, and
COUNTY COUNSEL
                    27
County of Santa Barbara       there is good cause why it should not be part of the public record of this case.
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        2.    DEFINITIONS
                                                        STIPULATED PROTECTIVE ORDER - 2.
                          1         2.1      Action: Ronnie Baker, et al., v. County of Santa Barbara, et
                          2   al., Central Distict of California case number 2:20-CV-10167-FLA-AFMx.
                          3         2.2      Challenging Party: a Party or Non-Party that challenges the
                          4   designation of information or items under this Order.
                          5         2.3 “CONFIDENTIAL” Information or Items: information (regardless of
                          6   how it is generated, stored or maintained) or tangible things that qualify for
                          7   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                          8   the Good Cause Statement.
                          9         2.4      Counsel: Counsel of Record (as well as their support staff).
                    10              2.5      Designating Party: a Party or Non-Party that designates information
                    11        or items that it produces in disclosures or in responses to discovery as
                    12        “CONFIDENTIAL.”
                    13              2.6      Disclosure or Discovery Material: all items or information,
                    14        regardless of the medium or manner in which it is generated, stored, or
                    15        maintained (including, among other things, testimony, transcripts, and tangible
                    16        things), that are produced or generated in disclosures or responses to discovery in
                    17        this matter.
                    18              2.7      Expert: a person with specialized knowledge or experience in a
                    19        matter pertinent to the litigation who has been retained by a Party or its counsel to
                    20        serve as an expert witness or as a consultant in this Action.
                    21              2.8      Non-Party: any natural person, partnership, corporation, association,
                    22        or other legal entity not named as a Party to this action.
                    23              2.9      Party: any party to this Action, including all of its officers, directors,
                    24        employees, consultants, retained experts, and Counsel of Record (and their
                    25        support staffs).
                    26              2.10 Producing Party: a Party or Non-Party that produces Disclosure or
COUNTY COUNSEL
                    27
County of Santa Barbara       Discovery Material in this Action.
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28              2.11 Professional Vendors: persons or entities that provide litigation
                                                         STIPULATED PROTECTIVE ORDER - 3.
                          1   support services (e.g., photocopying, videotaping, translating, preparing exhibits
                          2   or demonstrations, and organizing, storing, or retrieving data in any form or
                          3   medium) and their employees and subcontractors.
                          4         2.12 Protected Material: any Disclosure or Discovery Material that is
                          5   designated as “CONFIDENTIAL.”
                          6         2.13 Receiving Party: a Party that receives Disclosure or Discovery
                          7   Material from a Producing Party.
                          8   3.    SCOPE
                          9         The protections conferred by this Stipulation and Order cover not only
                    10        Protected Material (as defined above), but also (1) any information copied or
                    11        extracted from Protected Material; (2) all copies, excerpts, summaries, or
                    12        compilations of Protected Material; and (3) any testimony, conversations, or
                    13        presentations by Parties or their Counsel that might reveal Protected Material.
                    14              Any use of Protected Material at trial shall be governed by the orders of the
                    15        trial judge. This Order does not govern the use of Protected Material at trial.
                    16

                    17        4.    DURATION
                    18              Even after final disposition of this litigation, the confidentiality obligations
                    19        imposed by this Order shall remain in effect until a Designating Party agrees
                    20        otherwise in writing or a court order otherwise directs. Final disposition shall be
                    21        deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                    22        with or without prejudice; and (2) final judgment herein after the completion and
                    23        exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                    24        including the time limits for filing any motions or applications for extension of
                    25        time pursuant to applicable law.
                    26        5.    DESIGNATING PROTECTED MATERIAL
COUNTY COUNSEL
                    27
County of Santa Barbara             5.1    Exercise of Restraint and Care in Designating Material for
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        Protection. Each Party or Non-Party that designates information or items for
                                                       STIPULATED PROTECTIVE ORDER - 4.
                          1   protection under this Order must take care to limit any such designation to
                          2   specific material that qualifies under the appropriate standards. The Designating
                          3   Party must designate for protection only those parts of material, documents,
                          4   items, or oral or written communications that qualify so that other portions of the
                          5   material, documents, items, or communications for which protection is not
                          6   warranted are not swept unjustifiably within the ambit of this Order.
                          7         Mass, indiscriminate, or routinized designations are prohibited.
                          8   Designations that are shown to be clearly unjustified or that have been made for
                          9   an improper purpose (e.g., to unnecessarily encumber the case development
                    10        process or to impose unnecessary expenses and burdens on other parties) may
                    11        expose the Designating Party to sanctions.
                    12              If it comes to a Designating Party’s attention that information or items that
                    13        it designated for protection do not qualify for protection, that Designating Party
                    14        must promptly notify all other Parties that it is withdrawing the inapplicable
                    15        designation.
                    16              5.2      Manner and Timing of Designations. Except as otherwise provided
                    17        in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                    18        stipulated or ordered, Disclosure or Discovery Material that qualifies for
                    19        protection under this Order must be clearly so designated before the material is
                    20        disclosed or produced.
                    21              Designation in conformity with this Order requires:
                    22              (a)      for information in documentary form (e.g., paper or electronic
                    23        documents, but excluding transcripts of depositions or other pretrial or trial
                    24        proceedings), that the Producing Party affix at a minimum, the legend
                    25        “CONFIDENTIAL”, to each page that contains protected material. If only a
                    26        portion or portions of the material on a page qualifies for protection, the
COUNTY COUNSEL
                    27
County of Santa Barbara       Producing Party also must clearly identify the protected portion(s) (e.g., by
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        making appropriate markings in the margins).
                                                        STIPULATED PROTECTIVE ORDER - 5.
                          1         A Party or Non-Party that makes original documents available for
                          2   inspection need not designate them for protection until after the inspecting Party
                          3   has indicated which documents it would like copied and produced. During the
                          4   inspection and before the designation, all of the material made available for
                          5   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                          6   identified the documents it wants copied and produced, the Producing Party must
                          7   determine which documents, or portions thereof, qualify for protection under this
                          8   Order. Then, before producing the specified documents, the Producing Party must
                          9   affix the “CONFIDENTIAL” legend to each page that contains Protected
                    10        Material. If only a portion or portions of the material on a page qualifies for
                    11        protection, the Producing Party also must clearly identify the protected portion(s)
                    12        (e.g., by making appropriate markings in the margins).
                    13              (b)    for testimony given in depositions that the Designating Party identify
                    14        the Disclosure or Discovery Material on the record, before the close of the
                    15        deposition all protected testimony.
                    16              (c)    for information produced in some form other than documentary and
                    17        for any other tangible items, that the Producing Party affix in a prominent place
                    18        on the exterior of the container or containers in which the information is stored
                    19        the legend “CONFIDENTIAL.” If only a portion or portions of the information
                    20        warrants protection, the Producing Party, to the extent practicable, shall identify
                    21        the protected portion(s).
                    22              5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                    23        failure to designate qualified information or items does not, standing alone, waive
                    24        the Designating Party’s right to secure protection under this Order for such
                    25        material. Upon timely correction of a designation, the Receiving Party must make
                    26        reasonable efforts to assure that the material is treated in accordance with the
COUNTY COUNSEL
                    27
County of Santa Barbara       provisions of this Order.
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28
                                                          STIPULATED PROTECTIVE ORDER - 6.
                          1   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          2         6.1 Timing of Challenges. Any Party or Non-Party may challenge
                          3   a designation of confidentiality at any time that is consistent with the
                          4   Court’s Scheduling Order.
                          5         6.2 Meet and Confer. The Challenging Party shall initiate the
                          6   dispute solution process under Local Rule 37.1 et seq.
                          7         6.3    The burden of persuasion in any such challenge proceeding shall be
                          8   on the Designating Party. Frivolous challenges, and those made for an improper
                          9   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                    10        parties) may expose the Challenging Party to sanctions. Unless the Designating
                    11        Party has waived or withdrawn the confidentiality designation, all parties shall
                    12        continue to afford the material in question the level of protection to which it is
                    13        entitled under the Producing Party’s designation until the Court rules on the
                    14        challenge.
                    15

                    16        7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                    17              7.1    Basic Principles. A Receiving Party may use Protected Material that
                    18        is disclosed or produced by another Party or by a Non-Party in connection with
                    19        this Action only for prosecuting, defending, or attempting to settle this Action.
                    20        Such Protected Material may be disclosed only to the categories of persons and
                    21        under the conditions described in this Order. When the Action has been
                    22        terminated, a Receiving Party must comply with the provisions of section 13
                    23        below (FINAL DISPOSITION).
                    24              Protected Material must be stored and maintained by a Receiving Party at a
                    25        location and in a secure manner that ensures that access is limited to the persons
                    26        authorized under this Order.
COUNTY COUNSEL
                    27
County of Santa Barbara             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        otherwise ordered by the court or permitted in writing by the Designating Party,
                                                       STIPULATED PROTECTIVE ORDER - 7.
                          1   a Receiving Party may disclose any information or item designated
                          2   “CONFIDENTIAL” only to:
                          3         (a)    the Receiving Party’s Counsel of Record in this Action, as well as
                          4   employees of said Counsel of Record to whom it is reasonably necessary to
                          5   disclose the information for this Action;
                          6         (b)    officers, directors, and employees of the Receiving Party to whom
                          7   disclosure is reasonably necessary for this Action;
                          8         (c)    Experts (as defined in this Order) of the Receiving Party to whom
                          9   disclosure is reasonably necessary for this Action and who have signed the
                    10        “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    11              (d)    the court and its personnel;
                    12              (e)    court reporters and their staff;
                    13              (f)    professional jury or trial consultants, mock jurors, and Professional
                    14        Vendors to whom disclosure is reasonably necessary for this Action and who
                    15        have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    16              (g)    the author or recipient of a document containing the information or a
                    17        custodian or other person who otherwise possessed or knew the information;
                    18              (h)    during their depositions, witnesses, and attorneys for witnesses, in
                    19        the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                    20        party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                    21        they will not be permitted to keep any confidential information unless they sign
                    22        the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                    23        otherwise agreed by the Designating Party or ordered by the court. Pages of
                    24        transcribed deposition testimony or exhibits to depositions that reveal Protected
                    25        Material may be separately bound by the court reporter and may not be disclosed
                    26        to anyone except as permitted under this Stipulated Protective Order; and
COUNTY COUNSEL
                    27
County of Santa Barbara             (i)    any mediator or settlement officer, and their supporting personnel,
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        mutually agreed upon by any of the parties engaged in settlement discussions.
                                                       STIPULATED PROTECTIVE ORDER - 8.
                          1

                          2   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                          3   PRODUCED IN OTHER LITIGATION
                          4         If a Party is served with a subpoena or a court order issued in other
                          5   litigation that compels disclosure of any information or items designated in this
                          6   Action as : CONFIDENTIAL,” that Party must:
                          7         (a)   promptly notify in writing the Designating Party. Such notification
                          8   shall include a copy of the subpoena or court order;
                          9         (b)   promptly notify in writing the party who caused the subpoena or
                    10        order to issue in the other litigation that some or all of the material covered by
                    11        the subpoena or order is subject to this Protective Order. Such notification shall
                    12        include a copy of this Stipulated Protective Order; and
                    13              (c)   cooperate with respect to all reasonable procedures sought to be
                    14        pursued by the Designating Party whose Protected Material may be affected.
                    15              If the Designating Party timely seeks a protective order, the Party served
                    16        with the subpoena or court order shall not produce any information designated in
                    17        this action as “CONFIDENTIAL” before a determination by the court from
                    18        which the subpoena or order issued, unless the Party has obtained the
                    19        Designating Party’s permission. The Designating Party shall bear the burden and
                    20        expense of seeking protection in that court of its confidential material and
                    21        nothing in these provisions should be construed as authorizing or encouraging a
                    22        Receiving Party in this Action to disobey a lawful directive from another court.
                    23        ///
                    24        ///
                    25        9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                    26        PRODUCED IN THIS LITIGATION
COUNTY COUNSEL
                    27
County of Santa Barbara             (a)   The terms of this Order are applicable to information produced by a
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
                                                      STIPULATED PROTECTIVE ORDER - 9.
                          1   information produced by Non-Parties in connection with this litigation is
                          2   protected by the remedies and relief provided by this Order. Nothing in these
                          3   provisions should be construed as prohibiting a Non-Party from seeking
                          4   additional protections.
                          5         (b)    In the event that a Party is required, by a valid discovery request, to
                          6   produce a Non-Party’s confidential information in its possession, and the Party is
                          7   subject to an agreement with the Non-Party not to produce the Non-Party’s
                          8   onfidential information, then the Party shall:
                          9                (1)      promptly notify in writing the Requesting Party and the Non-
                    10        Party that some or all of the information requested is subject to a confidentiality
                    11        agreement with a Non-Party;
                    12                     (2)      promptly provide the Non-Party with a copy of the Stipulated
                    13        Protective Order in this Action, the relevant discovery request(s), and a
                    14        reasonably specific description of the information requested; and
                    15                     (3)      make the information requested available for inspection by the
                    16        Non-Party, if requested.
                    17              (c)    If the Non-Party fails to seek a protective order from this court
                    18        within 14 days of receiving the notice and accompanying information, the
                    19        Receiving Party may produce the Non-Party’s confidential information
                    20        responsive to the discovery request. If the Non-Party timely seeks a protective
                    21        order, the Receiving Party shall not produce any information in its possession or
                    22        control that is subject to the confidentiality agreement with the Non-Party before
                    23        a determination by the court. Absent a court order to the contrary, the Non-Party
                    24        shall bear the burden and expense of seeking protection in this court of its
                    25        Protected Material.
                    26
COUNTY COUNSEL
                    27
County of Santa Barbara       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28              If a Receiving Party learns that, by inadvertence or otherwise, it has
                                                        STIPULATED PROTECTIVE ORDER - 10.
                          1   disclosed Protected Material to any person or in any circumstance not authorized
                          2   under this Stipulated Protective Order, the Receiving Party must immediately (a)
                          3   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                          4   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                          5   inform the person or persons to whom unauthorized disclosures were made of all
                          6   the terms of this Order, and (d) request such person or persons to execute the
                          7   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
                          8   Exhibit A.
                          9

                    10        11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    11        PROTECTED MATERIAL
                    12              When a Producing Party gives notice to Receiving Parties that certain
                    13        inadvertently produced material is subject to a claim of privilege or other
                    14        protection, the obligations of the Receiving Parties are those set forth in Federal
                    15        Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                    16        whatever procedure may be established in an e-discovery order that provides for
                    17        production without prior privilege review. Pursuant to Federal Rule of Evidence
                    18        502(d) and (e), insofar as the parties reach an agreement on the effect of
                    19        disclosure of a communication or information covered by the attorney-client
                    20        privilege or work product protection, the parties may incorporate their agreement
                    21        in the stipulated protective order submitted to the court.
                    22

                    23        12.   MISCELLANEOUS
                    24              12.1 Right to Further Relief. Nothing in this Order abridges the right of
                    25        any person to seek its modification by the Court in the future.
                    26              12.2 Right to Assert Other Objections. By stipulating to the entry of this
COUNTY COUNSEL
                    27
County of Santa Barbara       Protective Order no Party waives any right it otherwise would have to object to
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        disclosing or producing any information or item on any ground not addressed in
                                                       STIPULATED PROTECTIVE ORDER - 11.
                          1   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                          2   any ground to use in evidence of any of the material covered by this Protective
                          3   Order.
                          4         12.3 Filing Protected Material. A Party that seeks to file under seal any
                          5   Protected Material must comply with Civil Local Rule 79-5. Protected Material
                          6   may only be filed under seal pursuant to a court order authorizing the sealing of
                          7   the specific Protected Material at issue. If a Party's request to file Protected
                          8   Material under seal is denied by the court, then the Receiving Party may file the
                          9   information in the public record unless otherwise instructed by the court.
                    10

                    11        13.   FINAL DISPOSITION
                    12              After the final disposition of this Action, as defined in paragraph 4, within
                    13        60 days of a written request by the Designating Party, each Receiving Party must
                    14        return all Protected Material to the Producing Party or destroy such material. As
                    15        used in this subdivision, “all Protected Material” includes all copies, abstracts,
                    16        compilations, summaries, and any other format reproducing or capturing any of
                    17        the Protected Material. Whether the Protected Material is returned or destroyed,
                    18        the Receiving Party must submit a written certification to the Producing Party
                    19        (and, if not the same person or entity, to the Designating Party) by the 60 day
                    20        deadline that (1) identifies (by category, where appropriate) all the Protected
                    21        Material that was returned or destroyed and (2) affirms that the Receiving Party
                    22        has not retained any copies, abstracts, compilations, summaries or any other
                    23        format reproducing or capturing any of the Protected Material. Notwithstanding
                    24        this provision, Counsel are entitled to retain an archival copy of all pleadings,
                    25        motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                    26        correspondence, deposition and trial exhibits, expert reports, attorney work
COUNTY COUNSEL
                    27
County of Santa Barbara       product, and consultant and expert work product, even if such materials contain
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28        Protected Material. Any such archival copies that contain or constitute Protected
                                                       STIPULATED PROTECTIVE ORDER - 12.
                          1   Material remain subject to this Protective Order as set forth in Section 4
                          2   (DURATION).
                          3

                          4   14.   Any violation of this Order may be punished by any and all appropriate
                          5   measures including, without limitation, contempt proceedings and/or monetary
                          6   sanctions.
                          7

                          8         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                          9

                    10        Dated: May 10, 2021                     ROSSMAN LAW GROUP or
                    11                                                KRISTENSEN LLP

                    12
                                                                      By: __/s/ _________________
                    13                                                Eric S. Rossman
                                                                      John P. Kristensen
                    14                                                Jesenia Martinez
                                                                      Attorneys for Plaintiffs Ronnie Baker,
                    15                                                Jamee Baker and Egan Miller-Baker

                    16

                    17        Dated: May 10, 2021                     MICHAEL C. GHIZZONI
                                                                      COUNTY COUNSEL
                    18

                    19                                                By: __/s/ _________________
                                                                      Barbara A. Carroll
                    20                                                Deputy County Counsel
                                                                      Attorneys for Defendant
                    21                                                COUNTY OF SANTA BARBARA
                                                                      and ALISA ALMENDAREZ
                    22

                    23

                    24

                    25
                                           Attestation re: Signatures of Registered CM/ECF Filers

                    26
                                    Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I, Barbara A. Carroll, as the
COUNTY COUNSEL
                    27
County of Santa Barbara
                              filer of this proposed Stipulated Protective Order, attest that all other signatories
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28
                              listed on the signature page, and on whose behalf the filing is submitted, concur
                                                       STIPULATED PROTECTIVE ORDER - 13.
                          1   in the filing’s content and have authorized the filing.
                          2   Dated: May 10, 2021
                                                               By: /S/ - Barbara A. Carroll
                          3                                        Barbara A. Carroll
                                                                   County of Santa Barbara
                          4                                        Deputy County Counsel
                          5

                          6         FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                          7
                              Dated:       5/13/2021
                          8
                          9

                    10        Honorable Alexander F. MacKinnon
                              United States Magistrate Judge
                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26
COUNTY COUNSEL
                    27
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28
                                                       STIPULATED PROTECTIVE ORDER - 14.
                          1                                        EXHIBIT A
                          2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                          3         I, [print full name]                                         , of [print
                          4   full address]                                                              ,
                          5   declare under penalty of perjury that I have read in its entirety and
                          6   understand the Stipulated Protective Order that was issued by the United
                          7   States District Court for the Central District of California on May __, 2021
                          8   in the case of Ronnie Baker, et al., v. County of Santa Barbara, et al.,
                          9   Central Distict of California case number 2:20-CV-10167-FLA-AFMx.
                    10                 I agree to comply with and to be bound by all the terms of this Stipulated
                    11        Protective Order and I understand and acknowledge that failure to so comply
                    12        could expose me to sanctions and punishment in the nature of contempt. I
                    13        solemnly promise that I will not disclose in any manner any information or item
                    14        that is subject to this Stipulated Protective Order to any person or entity except in
                    15        strict compliance with the provisions of this Order.
                    16              I further agree to submit to the jurisdiction of the United States District
                    17        Court for the Central District of California for the purpose of enforcing the terms
                    18        of this Stipulated Protective Order, even if such enforcement proceedings occur
                    19        after termination of this action. I hereby appoint [print full name]                of
                    20        [print full address and telephone number]                                           as
                    21        my California agent for service of process in connection with this action or any
                    22        proceedings related to enforcement of this Stipulated Protective Order.
                    23        Dated:               , 20__
                    24        City and State where sworn and signed:
                    25        Printed name:
                    26
COUNTY COUNSEL
                              Signature:
                    27
County of Santa Barbara
105 East Anapamu Street
Santa Barbara, CA 93101
 (805) 568-2950
                    28
                                                        STIPULATED PROTECTIVE ORDER - 15.
